

115 HR 2513 IH: Police Officers Protecting Children Act
U.S. House of Representatives
2017-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2513IN THE HOUSE OF REPRESENTATIVESMay 18, 2017Mrs. Hartzler introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo allow certain off-duty law enforcement officers and retired law enforcement officers to carry a
			 concealed firearm to protect children in a school zone.
	
 1.Short titleThis Act may be cited as the Police Officers Protecting Children Act. 2.Certain off-duty law enforcement officers and retired law enforcement officers allowed to carry a concealed firearm, and discharge a firearm, in a school zoneSection 922(q) of title 18, United States Code, is amended—
 (1)in paragraph (2)(B)— (A)by striking or at the end of clause (vi); and
 (B)by redesignating clause (vii) as clause (ix) and inserting after clause (vi) the following:  (vii)by an off-duty law enforcement officer who is a qualified law enforcement officer (as defined in section 926B) and is authorized under such section to carry a concealed firearm, if the firearm is concealed;
 (viii)by a qualified retired law enforcement officer (as defined in section 926C) who is authorized under such section to carry a concealed firearm, if the firearm is concealed; or; and
 (2)in paragraph (3)(B)— (A)by striking or at the end of clause (iii);
 (B)by striking the period at the end of clause (iv) and inserting a semicolon; and (C)by adding at the end the following:
					
 (v)by an off-duty law enforcement officer who is a qualified law enforcement officer (as defined in section 926B) and is authorized under such section to carry a concealed firearm; or
 (vi)by a qualified retired law enforcement officer (as defined in section 926C) who is authorized under such section to carry a concealed firearm..
				